Citation Nr: 0530195	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-34 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for bilateral 
hearing loss, awarding a noncompensable rating, effective 
February 22, 2002; and granted service connection for 
bilateral tinnitus with a 10 percent rating effective 
February 22, 2002.  In October 2005, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO, at which time he submitted a written withdrawal of 
his claim for an initial evaluation higher than 10 percent 
for bilateral tinnitus.  Accordingly, the issue of an 
increased initial evaluation for tinnitus is no longer before 
the Board.  

On October 18, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

Bilateral hearing loss is manifested by no greater than Level 
II hearing loss in the right ear and Level I hearing loss in 
the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.7, 4.85, 4.86 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a May 2002 VA letter, prior to 
the October 2003 rating decision.  The veteran was notified 
of the evidence necessary to substantiate a service 
connection claim for bilateral hearing loss.  The RO also 
notified the veteran of the responsibilities of VA and the 
veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional evidence, so that VA 
could help by getting that evidence.  The RO notified the 
veteran again in September 2003.  

In the October 2003 rating decision, the RO provided a 
detailed explanation why service connection was warranted for 
bilateral hearing loss with a noncompensable rating under the 
applicable laws and regulations based on the evidence 
provided.  After the veteran appealed this decision, the RO 
provided the veteran with the laws and regulations pertaining 
to an increased rating claim for bilateral hearing loss in 
the June 2004 statement of the case and January 2005 
supplemental statement of the case, and also provided a 
detailed explanation why an initial compensable evaluation 
was not warranted based on the evidence.

The General Counsel of VA has held that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-03.  The Precedent Opinion thus 
indicates that a separate notice under section 5103 need not 
be furnished concerning a "downstream" issue when VA has 
otherwise notified the claimant of the procedural and 
substantive matters of which the VCAA requires a claimant be 
informed. The Board is bound by precedent opinions of the 
General Counsel of VA. 38 U.S.C.A. § 7104(c) (West 2002).

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, an August 2001 private treatment report, and VA 
medical records dated from January 2002 to May 2004.  At the 
October 2005 Board hearing, the veteran's son indicated that 
the veteran is currently seeing his private primary care 
doctor and wants his doctor to understand the effects of his 
difficulty with hearing and communicating.  Although these 
records are not reflected in the claims file, they have not 
been shown to be relevant to this claim.  The veteran's son 
specified that the doctor is not an audiologist and did not 
indicate that any audiological evaluations were conducted 
during these examinations.  As such, the Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in October 2002 and 
January 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection with an initial compensable evaluation; 
were notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue 
the appropriate rating is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

In February 2002, the veteran filed a service connection 
claim for bilateral hearing loss (claimed as deafness).  The 
RO denied the service connection claim in November 2002; and 
the veteran filed a notice of disagreement with this 
decision.  In October 2003, the RO granted service connection 
for bilateral hearing loss, assigning a noncompensable 
rating, effective February 22, 2002.  The veteran appeals 
this action.

On his VA-Form 9, the veteran stated that his hearing loss is 
not an average impairment, but instead is at 100 percent.  He 
indicated that he is severely limited in his activities and 
that his quality of life has diminished.  He also noted that 
his medical records show severe hearing loss and that a fair 
rating would be 50 to 60 percent.  At the October 2005 Board 
hearing, the veteran's son testified that the veteran has 
trouble hearing, understanding, and communicating, and misses 
out on many things.  He stated that the veteran wants his 
doctor to help him out, to understand that he has a family 
and that it is demeaning to him to not be able to hear his 
grandchildren, his son's wife, the veteran's wife, or anyone, 
when they are talking to him.  He indicated that the veteran 
is not capable of communicating in a full-blown conversation 
and that he cannot go to the senior citizens home or visit 
with friends and family because he is embarrassed and just 
stays at home.  He noted that the veteran becomes frustrated 
and feels bad when he has to ask others to speak loudly or 
repeat themselves and that it is demeaning to him that he 
cannot hear.  He also indicated that the veteran's wife will 
get mad at him because he cannot hear her and she yells and 
they start to fight.  He stated that the 2005 VA hearing 
examination did not accurately reflect the veteran's 
disability picture because it was solely based on the 
technical aspect of his hearing loss and did not account for 
the personal impact on his life.  The veteran testified that 
his ears have about the same severity in hearing loss and 
that between his 2002 and 2005 examinations his hearing had 
gotten much worse.  The veteran's son also confirmed that the 
veteran's hearing has gotten worse in that the veteran used 
to be able to discriminate voices and now he cannot.  He 
noted that the veteran cannot hear him when the television or 
radio is on, or when vehicles roar by on the street and that 
the hearing aids make it worse because loud noises come 
through.

The veteran's daughter submitted an October 2005 statement 
that she has seen the veteran struggle at family celebrations 
and holidays to keep up with the conversations that were 
taking place and that at times it was too much for him to 
bear, so he would retire to his bedroom where he would miss 
all that was going on.  She stated that it was very sad 
because he would not join in on conversations or have any 
enjoyment with family and friends.  She noted that she has 
seen the quality of his life diminish as the years go by, and 
that she cannot imagine how lonely he must be in his mind, 
not knowing what is going on at any given time because he 
could not hear every word.  She also indicated that his 
hearing impairment affects his driving because he is not able 
to hear an ambulance, police sirens, or even another driver 
and that when he mows the lawn he cannot hear them shouting 
at him, and they have to walk up to him to get his attention.  
She further noted that when he fixes the car with the motor 
running, he cannot carry on a conversation.  She indicated 
that she could go on and on with examples of his diminished 
normal life activities.

The veteran's son-in-law submitted an October 2005 statement 
that he has known the veteran since 1970 and that he has 
witnessed the veteran's frustration and anguish because he is 
not hearing everything that is going on around him.  He noted 
that at times the veteran adamantly denies that someone told 
him something or feels like things are being kept from him, 
when the truth of the matter is that he was unable to hear 
all of the conversation.

In sum, the veteran and his family contend that his current 
level of hearing loss is more disabling than is reflected by 
a noncompensable rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

An August 2001 private medical statement shows that 
audiometric testing revealed bilateral mid and high frequency 
sensorineural hearing loss.  The average air conduction was 
36 decibels in the right ear and 39 decibels in the left ear.  
Speech reception thresholds were 15 decibels in the right and 
left ears.  Discrimination of comfortably loud speech was 60 
percent in the right ear and 64 percent in the left ear using 
a CID W-22 live voice word list.  The examiner recommended 
that the veteran use hearing protection when exposed to 
unduly loud noise and also suggested a hearing aid 
evaluation.

A January 2002 VA clinical record shows that the veteran 
wanted help getting hearing aids.  

A February 2002 VA audiological consult shows the veteran was 
seen for complaints of bilateral hearing loss and 
communication difficulties.  Objective examination revealed 
mild to severe bilateral sensorineural hearing loss above 
1000 Hz.  The veteran reportedly had good understanding for 
amplified speech in both ears, negative tone decay at 500 Hz, 
and normal tympanometry.  The examiner found that hearing 
loss and communication difficulties warranted the use of 
binaural amplification, and recommended the use of hearing 
protection whenever appropriate.

On authorized VA audiological evaluation in October 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
45
60
65
44
LEFT
10
40
60
65
44

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The examiner found that pure tone thresholds showed a mild to 
severe sensorineural hearing loss above 1000 Hz for both 
ears.  Speech recognition ability was mildly impaired for 
both ears; and the tympanic membrane was within normal limits 
bilaterally.  

On a March 2004 VA audiology consult, the veteran reported 
probable decrease in bilateral hearing since the October 2002 
evaluation.  The findings showed mild to moderate 
sensorineural hearing loss in the right ear above 1000 Hz, 
and mild to severe sensorineural hearing loss in the left ear 
above 1000 Hz.  Tympanometry was normal bilaterally; and the 
veteran had good understanding for slightly amplified speech 
in both ears.  The assessment was stable loss in both ears 
compared to February 2002 and October 2002 evaluation 
results.  May 2004 VA audiology clinical notes show the 
veteran was fit for hearing.

On authorized VA audiological evaluation in January 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
45
60
65
44
LEFT
10
40
65
65
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner found that these results were stable compared to 
previous results in 2002 and 2004, and did not represent any 
change in the way of evaluating the presence or severity of 
hearing loss.  

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial compensable rating for bilateral loss.  The October 
2002 VA audiological findings when applied to the above cited 
rating criteria translate to literal designations of Level II 
hearing in the right ear and Level I hearing in the left ear.  
Applying the same rating criteria to the January 2005 VA 
audiology report, those findings translate to literal 
designations of Level I hearing in both ears.  Consequently, 
audiological findings in the October 2002 and January 2005 
examination reports support the assignment of a 
noncompensable (0 percent) hearing disability evaluation.  
See C.F.R. §§ 4.85, 4.87, Tables VI and VII.  The Board notes 
that the August 2001 private examination report shows average 
air conduction of 36 decibels in the right ear and 39 in the 
left ear, and speech discrimination of 60 percent in the 
right and 64 percent in the left, using a CID W-22 live voice 
word list.  However, the private examiner did not indicate 
use of a controlled speech discrimination test (Maryland CNC) 
and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  As 
such, these findings are not applicable for VA purposes.

The Board has considered the veteran's and his family's 
argument that his bilateral hearing loss is more severe than 
reflected by the current noncompensable disability rating.  
However, as previously stated, the assignment of a disability 
rating for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  The Board also 
finds that no audiological evaluation of record shows that 
the veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86.  38 
C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Here, application of 38 C.F.R. § 4.86 is not 
warranted.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the bilateral hearing loss received a compensable rating.  
Thus "staged ratings" are inapplicable to this case.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable evaluation for 
bilateral hearing loss.  In making this determination, the 
Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally balanced, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that in the 
January 2005 supplemental statement of the case the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
Frequent hospitalization or marked interference with 
employment is not demonstrated.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


